Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 
Claim Status
This office action is in response to the remarks submitted 08/12/2021.
Claims 1, 5, and 7 have been amended. Claims 2-4 and 6 have been cancelled. Claims 1, 5, 7, and 8-16 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki et al. (JP 2010-262764, presented in IDS, see also Espacenet machine translation for citations) in view of Fujiki et al. (U.S. 20150147660).

With respects to claims 1, 5 and 7, Shigeki discloses a battery comprising a positive electrode ([0005]), a negative electrode ([0005), and a sulfide-based solid electrolyte film (layer) ([0040]), wherein
the film is interposed between the positive electrode and the negative electrode ([0005]), wherein 
the sulfide-based solid electrolyte film is prepared from a composition comprising a sulfide-based solid material ([0040, 0041], specifically Li2S-SiS2 or Li7P3S11), and
the solid electrolyte film composition comprises a binder ([0088]).
7P3S11 ([0088]).
Shigeki does not disclose the solid electrolyte film composition comprising a polymer binder comprising C and H therein, but not comprising and O, N, of F, or more specifically, that the binder is selected from the group consisting of SEBS, SBS, SBR or mixtures thereof, that the solid electrolyte film composition comprises a solvent with a dielectric constant between 1.0 and 3.1, or that the solvent is one of benzene, CCl4, hexane, cyclohexane, heptane, or xylene. 
Fujiki discloses and all solid secondary battery and teaches a positive electrode layer that includes a binder in a non-polar solvent ([abstract]), and teaches that the binder can be a styrene ethylene butadiene styrene copolymer (SEBS, referred to as the second binder) ([0064]). Fujiki later further teaches that the second binder can be used either in combination with or alone in the solid electrolyte layer ([0088]), thus reading on the limitations of claims 1 and 5. Fujiki further teaches that the SEBS is present continuously to bind with the particles of the solid electrolyte, thus improving adhesion ([0053]).
 Fujiki further teaches that the solvent in the sulfide-based solid electrolyte layer is a non-polar solvent such as xylene ([0120]) which has a dielectric constant of 2.57, thus reading on claim 7. Fujiki further teaches that the xylene allows for the second binder to be properly dissolved within the solid electrolyte composition ([0120]). 
It would have been obvious to one having ordinary skill in the art to include SEBS as a binder and xylene as a solvent as taught by Fujiki in the sulfide-based solid electrolyte film disclosed by Shigeki in order to ensure that the binder can properly dissolve within the solid electrolyte film and can bind with the particles within the film to improve adhesion.

claim 12, Shigeki discloses that the sulfide—based solid electrolyte film can be prepared using a wet-type manufacturing process ([0072]).

With respects to claim 13 and 14, Shigeki discloses the sulfide-based solid material has an average particle diameter of 1 nm to 100 microns, preferably 10 nm to 50 microns, more preferably, 100 nm to 30 microns ([0042]), thus encompassing the claimed range of 0.1 micron to 50 microns (claim 13) and 0.5 microns to 20 microns (claim 14) with sufficient specificity. 

With respects to claim 15 and 16, Shigeki discloses the sulfide based solid electrolyte film, but does not disclose the composition of the film further comprising an inorganic solid electrolyte. 
Fujiki discloses a solid electrolyte layer ([abstract]) and teaches the addition of inorganic lithium phosphate oxynitride (LiPON) ([0088]), thus reading on claim 16. Fujiki further teaches that the addition of LiPON allows for excellent ion conductivity ([0088]).
It would have been obvious to one having ordinary skill in the art to include LiPON as taught by Fujiki to the sulfide-based solid electrolyte film disclosed by Shigeki in order to ensure excellent conductivity. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki et al. (JP 2010-262764, presented in IDS, see also Espacenet machine translation for citations) in view of Fujiki et al. (U.S. 20150147660) as applied to claims 1-7 and 12-16 above, and further in view of Yoshida (U.S. 20150086875).

claim 8 and 9, Shigeki discloses a solid electrolyte film, but does not disclose the thickness of said film. 
Yoshida discloses an all solid state battery and an inorganic solid electrolyte layer ([abstract]), and teaches that the layer should be between 1 and 50 microns, preferably 3 to 30 microns ([0126]), thus significantly overlapping the claimed range of 60 microns or less (claim 8) and 50 microns or less (claim 9). Yoshida further teaches that these ranges allow a small resistance within an all solid-state battery ([0126]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to confine the thickness of the sulfide-based solid electrolyte film disclosed by Shigeki to the ranges taught by Yoshida in order to ensure that the resistance within the battery is minimal. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the ranges of thickness of the sulfide-based solid electrolyte film taught by Yoshida overlap with the ranges of the instant application. 

With respects to claims 10 and 11, modified Shigeki teaches an all solid state battery according to the above rejections of claims 1-9 and 12-16. 
Additionally, Shigeki teaches the drying of the solvent at 120℃ ([0079]), as compared to the drying of the solvent in the specification of the instant application ranging from 50℃ - 200℃. 
7P3S11, ([0079]), which is stated by the applicant to be of equal preference as the sulfide-based electrolyte, which used in a greater amount than the instant application would increase the ionic conductivity of the film.
It is inherent that because the composition and method of forming the electrolyte film found in the prior art is the same as the electrolyte film in the instant application, the properties of the film found in the prior art reference would be the same to those of the electrolyte in the instant application. Applicant is reminded of MPEP 2112.01 II, specifically that “Products of identical chemical compositions cannot have mutually exclusive properties.” In re Spada. There is no evidence that the electrolyte film of the prior art is any different than the applicant’s claimed film. With respects to claims 10 and 11, it also follows that the claimed property is also necessarily present. Specifically, it is the position of the Office that the sulfide-based all solid state battery would have an ionic conductivity of the solid electrolyte film of 104 S/cm and an operating time based on the evaluation of Li plating and stripping of 1000 hours or more because the structure of the electrolyte film recited in the prior art reference is substantially identical to that of the claims. Therefore, in the absence of evidence in the contrary, the claimed properties are presumed to be inherent ([MPEP 2112.01 II]).

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Applicant’s arguments are premised on the assertion that Shigeki teaches the Li7P3S11 as a powder, not a film. Shigeki teaches the forming of the solid electrolyte layer by .
Applicant also argues that the combination of binders taught by Fujiki is too vague, in that the preferred embodiments (examples and comparative examples) do not read on the claims. However, paragraph 0088 of Fujiki clearly states that the binder can consist of either or both of the binders. Applicatant is reminded that patents are relevant as prior art for all they contain, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). (see MPEP 2123). Therefore, the teachings of paragraph 0088 constitutes prior art, and reads on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727